DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56a, 56b” has been used to designate both the base portions and the extension portions, in the last 3 lines of par [0049]; and a first garment portion and a second garment portion, in claim 1, 17, 18, 53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 53, recite the limitation "said first fastener" in lines 5-6.  There is insufficient antecedent basis and renders the claim indefinite for this limitation in the claim.  Whether it is referring “a first continuous fastener, above” or there is another new/another fastener beside a first continuous fastener and a second fastener; and/or a first fastener having a continuous structure?  For the purpose of examination and as best understood the limitation is interpreted to means “the first continuous fastener”.
Claims 1, 17, 53, recite “a first continuous fastener has a base portion that extends around an entirely of said perimeter; said the first continuous fastener has an extension portion that overlaps with at least part of said base portion”, renders the claim indefinite because it is unclear which element is referring to is the base portion and/or extension portion, since the original specification par [0049] indicated that base portions 56a, 56b and/or the extension portions 56a, 56b.  
Claims 18, recites “a first fastener has a base portion that extends around an entirely of said perimeter; said the first fastener has an extension portion that overlaps with at least part of said base portion”, renders the claim indefinite because it is unclear 
Claim 4 recites the limitation “a majority of said base portion is aligned in a radial plane”, render the claim indefinite because it is unclear which the radial plane is applicant referring to?  Is it the rail plane having a fix structure/radius? What if the first fastener is twisted, like two portions/cable twisted together, is the base portion is still aligned in a radial plane? 
Claim 10 recites “the other one of the first or second garment portions is a glove or foot covering”, renders the claim indefinite because it is unclear which structure encompassed by such limitation.
Claims 2-16, 44-48 are dependent of claim 1 and are likewise indefinite.
Claims 49-52 are dependent of claim 17 and are likewise indefinite.
Claims 40-43 are dependent of claim 18 and are likewise indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the “further comprising said second garment portion” such limitation is already disclosed in claim 17, therefore, it is duplication of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, 40-53 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (2705805).
Regarding claims 1, 17-18, Weinberg discloses a garment assembly (fig.1) comprising: a first garment portion (20); a second garment portion (22); and a first continuous fastener (54) positioned on said first garment portion and configured to removably 
Regarding claims 2-11,  Weinberg discloses wherein at least part of said first fastener extends generally in a spiral pattern (fig.2-8); wherein said base portion and said extension portion together extend in a continuous, generally spiral pattern (fig.1,4);  wherein a majority of said base portion is aligned in a radial plane and wherein said extension portion is not aligned in the radial plane; wherein an entirety of said extension portion (the annotated fig.2A shown the two ends 40, 42 overlapping from one another and spaced apart from the base portion and fig.1 and col.3, lines 5-10) is axially spaced apart from said base portion; wherein said base portion extends 360 degrees around said first garment portion, and wherein said extension portion is a portion of said first fastener that extends beyond 360 degrees to form a sealed 
Regarding claim 12, Weinberg discloses a tab (see the annotated fig.2A below) that carries said extension portion thereon; but does not disclose wherein said tab has a height less than about 1/4 of a height of said first garment portion and a length about equal to a length of said extension portion. However, it would have been obvious to one 
Regarding claims 14-15, Weinberg discloses wherein said first garment portion has a lower circumferential edge, and wherein said first fastener is axially spaced away from said lower edge (see at least fig.1-2, 8); wherein said first garment portion has a lower circumferential edge, and wherein first fastener is axially spaced away from said lower edge by a distance that varies along a length of said first fastener (see at least fig.1-2, 8).
Regarding claim 16, Weinberg discloses wherein said first garment portion has a lower circumferential edge (see at least fig.1-2, 8), but does not disclose wherein said first fastener is axially spaced away from said lower edge by a distance no greater than about 10% of a height of the first garment in an axial direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length between the lower edge of the first fastener with respect to the length of the upper garment in order to achieve an optimal configuration, since discovering an optimum value/length/space between two known parts of a result effect variable involves only routine skill in the art.
Regarding claims 40-43, Weinberg discloses the garment assembly of claim 18 wherein the first fastener portion is continuous (54, fig.8); wherein the first fastener portion is a zipper fastener configured such that a zipper pull can be continuously pulled along its entire length (zipper 54, col.3, lines 25-30); said first fastener has a base portion (see 
Regarding claims 44-48. Weinberg discloses the garment assembly of claim 1 wherein at least part of said first fastener has a spiral configuration (fig.8 shown the structure of fastener 54 extending upward and downward to form like a wave shape); wherein the base portion and the extension portion are the same type of fastener (see the annotated fig.2A below); wherein the base portion and the extension portion are both zipper fasteners (fig.8 and col.3, lines 25-30); wherein the base portion extends generally circumferentially and the extension portion extends generally circumferentially, and wherein the base portion is in direct contact with the extension portion (see the annotated fig.2A below); wherein the first garment portion and second garment portion are entirely separable from each other (see all figure); 
Regarding claims 49-52, Weinberg discloses he garment assembly of claim 17 wherein at least part of said first fastener has a spiral configuration (fig.8 shown the structure of fastener 54 extending upward and downward to form like a wave shape); wherein the base portion and the extension portion are the same type of fastener (fig.2A below); wherein the first garment portion and second garment portion are both entirely separable from each other (fig.1, 6).

a first garment portion having a perimeter; and a first continuous fastener positioned on said first garment portion and configured to removably attach said first garment portion to a second garment portion, wherein said first fastener has a base portion that extends around an entirety of said perimeter in end view (see the rejection of claim 1 above) and wherein said first fastener further has an extension portion that overlaps (the fig.2A below shown the extension portion is configured to overlap the base portion when two portion at a closed position) with at least part of said base portion in a radial direction and is axially spaced apart from said base portion.


    PNG
    media_image1.png
    340
    601
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (2705805) in view of Berkowitz et al. (2013/0185841—hereinafter, Berkowitz).
Regarding claim 13, Weinberg discloses the tab portion having snap fasteners (44, 46); but does not explicitly disclose wherein said tab includes a patch of hook-and loop .
Response to Amendment
An amendment to the specification filed on 01/25/2021 is considered but are entered, because the new limitations have included new matter.  For example, element 70 is a wristlet par [0056] and element 41 is a calflet in par [0058].  Both did not name as a first garment and/or second garment portions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 40-53 have been considered but are moot in view of the new ground rejections as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Timothy K Trieu/Primary Examiner, Art Unit 3732